294 S.W.3d 128 (2009)
Ashley DUNEVANT, individually, and as next friend of Marcos Utrera, and for all similarly situated, Appellant,
v.
HEALTHCARE USA OF MISSOURI, LLC, Respondent.
No. ED 92592.
Missouri Court of Appeals, Eastern District, Division Three.
October 6, 2009.
Evan D. Buxner, St. Louis, MO, for appellant.
Mark. G. Arnold, Thomas McKee Dee, Melissa Z. Baris, St. Louis, MO, Chris Koster, Atty. General, Bart A. Matanic, Asst. Atty. General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J, and LAWRENCE E. MOONEY, J.
Prior report: 2008 WL 4066384.

ORDER
PER CURIAM.
In this proposed class action, the plaintiff, Ashley Dunevant, individually and as the next friend of her minor son, appeals the summary judgment entered by the Circuit Court of the City of St. Louis in favor of the defendant, Healthcare USA of Missouri, L.L.C. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(5).